J-S40015-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ESTATE OF: JOHN LESLIE RUPERT,                 IN THE SUPERIOR COURT OF
A/K/A JOHN L. RUPERT, LATE OF                        PENNSYLVANIA
PENNSBURY, DECEASED




APPEAL OF: BRYAN J. BOARDMAN

                                                   No. 2924 EDA 2015


                    Appeal from the Order June 25, 2015
              In the Court of Common Pleas of Chester County
                    Orphans' Court at No(s): 1513-0131


BEFORE: BOWES, MUNDY AND MUSMANNO, JJ.

MEMORANDUM BY BOWES, J.:                          FILED AUGUST 18, 2016

     On appeal, Bryan J. Boardman challenges the propriety of the orphans’

court’s denial of a claim that he made against the Estate of John Leslie

Rupert. We affirm.

     On January 11, 2013, John Leslie Rupert died testate. On January 23,

2013, the Register of Wills of Chester County probated his last will and

testament and issued letters testamentary to C. Barry Buckley. At the time

of his death, Mr. Rupert owned a one-half interest in property located at 137

McFadden Road, Pennsbury Township, Chadds Ford (“the real estate”).

Appellant possessed an option to purchase the decedent’s one-half interest

in the real estate, and it had to be exercised within six months of Mr.
J-S40015-16



Rupert’s death. After the six-month period expired, and the option was not

exercised, Mr. Buckley deeded Mr. Rupert’s interest in the real estate to the

beneficiaries under the will.

      Appellant, who has proceeded pro se throughout these proceedings,

thereafter filed a claim against the estate, petitioning for payment of

$217,572.89. His claim encompassed these four positions: 1) Appellant was

the sole owner of the real estate; 2) the estate was liable to Appellant for

rental paid to Mr. Rupert by two people who had trailers on the property as

well as for rental that Mr. Rupert owed Appellant based upon the fact that

Mr. Rupert alone occupied the real estate while he lived; 3) the estate was

liable to Appellant for waste occasioned by Mr. Rupert’s use of the real

estate; and 4) Appellant owned all of the personal property of decedent by

virtue of an agreement of sale executed by Mr. Rupert. After a hearing, the

claim was denied in its entirety.

      Mr. Buckley filed an account, and Appellant filed exceptions.        After

those exceptions were denied, Appellant filed the present appeal wherein he

raises these issues:

             1. Did the Orphans’ Court commit an error of law or
      otherwise abuse its discretion when it found, at the time of
      Property purchase, Mr. (“Boardman”) and Mr. (“Rupert”) held
      equal shares in the Property and that after Rupert’s demise,
      Boardman and the Rupert Estate held the same equal shares in
      the Property and that the Deed’s reddendum clause granting
      Rupert a life estate, transferred “very little” or zero Property
      ownership interest to Rupert and that “the Executor properly
      distributed Mr. Rupert's share to his testamentary beneficiaries.”

                                    -2-
J-S40015-16




     2. Did the Orphans’ Court commit an error of law or otherwise
     abuse its discretion when it found Mr. Rupert was not the tenant
     in possession of the Property even though the Deed states
     “Under and subject to the right of John L. Rupert to live in the
     property for the term of his natural life” and the Agreement of
     Sale (“AOS”) states “JOHN L. RUPERT SHALL ENJOY LIFE
     RIGHTS TO THE PROPERTY.”

     3. Did the Orphans’ Court commit an error of law or otherwise
     abuse its discretion when it found any waste of the real Property
     during occupation and use by deceased Rupert did not incur
     liability against Rupert and that if any waste did occur then
     Boardman is as liable as Rupert.

     4. Did the Orphans’ Court commit an error of law or otherwise
     abuse its discretion when it found Rupert’s personal property
     was not included in the sale of the property even though the
     AOS specifically states all personal property of deceased Rupert
     was included in the sale. The Orphans’ Court found the only
     personal property included in the sale was valueless items
     scattered about the property.

     5. Did the Orphans’ Court commit an error of law or otherwise
     abuse its discretion when it found the Dead Man’s Statute
     applies to Mr. Boardman’s testimony and therefore Appellant’s
     relevant testimony should be ignored but then relies on
     testimony of Appellant concerning matters between the
     Appellant and the deceased Mr. Rupert, to form conclusions, for
     example, to conclude Mr. Rupert did not enjoy exclusive
     possession of the Property due to Mr. Boardman’s testimony he
     visited with Mr. Rupert approximately five times a year.

Appellant’s brief at 8-9 (emphasis omitted).

     Our standard of review in this matter is as follows:

            When reviewing a decree entered by the Orphans' Court,
     this Court must determine whether the record is free from legal
     error and the court's factual findings are supported by the
     evidence. Because the Orphans' Court sits as the fact-finder, it
     determines the credibility of the witnesses and, on review, we
     will not reverse its credibility determinations absent an abuse of

                                    -3-
J-S40015-16



      that discretion. However, we are not constrained to give the
      same deference to any resulting legal conclusions. The Orphans'
      Court decision will not be reversed unless there has been an
      abuse of discretion or a fundamental error in applying the
      correct principles of law.

            This Court's standard of review of questions of law is de
      novo, and the scope of review is plenary, as we may review the
      entire record in making our determination. When we review
      questions of law, our standard of review is limited to determining
      whether the trial court committed an error of law.

In re Fiedler, 132 A.3d 1010, 1018 (Pa.Super. 2016) (citations and

quotation marks omitted).

      Resolution    of   Appellant’s    contentions   revolves   around    the

interpretation of two documents and the circumstances surrounding their

execution.    The first instrument is an agreement of sale dated August 20,

2005. At that time, the real estate was in the joint names of Mr. Rupert,

who was elderly and infirm, and his wife, Nancy A. Rupert.       The Ruperts

were separated, and Mr. Rupert told Appellant, a neighbor, that he wanted

to sell her share of the house in order to satisfy her credit card debt. On

August 20, 2005, John L. Rupert and Nancy A. Rupert executed an

agreement of sale, as sellers, and John L. Rupert and Appellant executed

that document, as buyers.     In the agreement of sale, Appellant agreed to

pay $115,000 for Mrs. Rupert’s share of the property.       The Ruperts also

indicated that the agreement of sale encompassed certain personal property,

as follows:




                                       -4-
J-S40015-16



             (A) INCLUDED in this sale and purchase price are all
      existing items permanently installed in the Property free of liens,
      including plumbing, heating, lighting fixtures (including
      chandeliers and ceiling fans), water treatment systems, pool and
      spa equipment, garage door openers and transmitters, television
      antennas, shrubbery, plantings and unpotted trees, any
      remaining heating and cooking fuels stored on the Property at
      the time of settlement, wall to wall carpeting, window covering
      hardware, shades and blinds, built-in air conditions, built-in
      appliances, and the range/oven unless otherwise stated. Also
      included: ALL PERSONAL PROPERTY OF JOHN L. RUPERT.

            (B) LEASED items (not owned by Seller):

            NONE

            (C) EXCLUDED fixtures and items:

           TRACTORS, BACKHOE, EXTRANEOUS OTHER EQUIPMENT,
      TRAILER.

Estate’s Exhibit 1 at 2.

      The agreement of sale contained an addendum, which set forth that

Mr. Rupert, following the sale, would retain “life rights to the property and

shall not vacate property upon settlement. Both Buyers shall hold title as

tenants in common without rights of survivorship and both parties interest

shall become part of their individual estates.”     Id. at Addendum.        The

Addendum accorded Appellant the right to purchase Mr. Rupert’s share of

the property, upon Mr. Rupert’s death, for $115,000, for a period of six

months.

      On September 28, 2005, in accordance with the terms of the

agreement of sale and addendum, the real estate was deeded by John L.



                                     -5-
J-S40015-16



Rupert and Nancy A. Rupert, as grantors, to “Bryan J. Boardman and John L.

Rupert,” as grantees and as “tenants in common.” Estate’s Exhibit 2 at 1.

The consideration was $115,000.       The grant to Appellant as a tenant in

common of the real estate was made, “Under and subject to the right of

John L. Rupert to live in the property for the term of his natural life.” Id. at

2.   A corrective deed altering the legal description of the property was

executed on October 14, 2005. That deed omitted reference to Mr. Rupert’s

retention of a life estate in the property, as outlined in the agreement of sale

and initial deed.

      Although the agreement of sale and initial deed unequivocally set forth

that Appellant purchased a one-half interest in the real estate that was

subject to Mr. Rupert’s life estate, Appellant suggests that he purchased the

real estate in its entirety in 2005 rather than a one-half interest.

            When construing a deed, a court's primary object must be
      to ascertain and effectuate what the parties themselves
      intended. Mackall v. Fleegle, 801 A.2d 577, 581 (Pa.Super.
      2002). The traditional rules of construction to determine that
      intention involve the following principles. First, the nature and
      quantity of the interest conveyed must be ascertained from the
      deed itself and cannot be orally shown in the absence of fraud,
      accident or mistake. Id. We seek to ascertain not what the
      parties may have intended by the language but what is the
      meaning of the words they used.

Consolidation Coal Co. v. White, 875 A.2d 318, 326 (Pa.Super. 2005).

      The language of the agreement of sale and deed is not subject to any

interpretation other than Appellant purchased a one-half interest in the real



                                      -6-
J-S40015-16



estate and held that interest in the property as a tenant in common with Mr.

Rupert. In addition, his one-half share of the property was subject to Mr.

Rupert’s life estate.     Appellant’s position is that he must have bought the

entire piece of real estate since a one-half interest subject to a life estate

was of little or no value whereas he paid the Ruperts $115,000. Appellant,

however, did not present an appraisal of the property as of 2005 so that his

proposition is unsupported by any proof.         While there are pictures of the

house, which was dilapidated, in the record, there was no appraisal of the

value of acreage in Chadds Ford.

       In addition, Appellant did not level any claim that he was defrauded.

In the agreement of sale, he assented to the purchase of the interest in the

land outlined in the deed for $115,000. Appellant is bound by the terms of

his arrangement, even if it represented a poor financial decision.           We

therefore reject Appellant’s first position.

       The second averment herein is that Mr. Rupert was obligated to pay

Appellant fair rental value during the term of his occupation of the real

estate.   Since Mr. Rupert allowed two people to park their trailers on the

property, Appellant also seeks rental that they paid or owed to Mr. Rupert

for exercising that privilege.1 In resolving this position, the orphans’ court

____________________________________________


1
   It is not clear that the two women who lived in the trailers on the real
estate actually paid rent to Mr. Rupert.



                                           -7-
J-S40015-16



observed that Appellant presented no proof of any agreement by Mr. Rupert

to pay rent to Appellant while Mr. Rupert lived on the property or that

anyone paid rent to Mr. Rupert. It thus denied this claim.

      We note the following.    Mr. Rupert retained a life estate in the real

estate in the agreement of sale and first deed. The corrective deed, which

was filed solely to properly describe the land purchased, mistakenly omitted

mention of the life estate. It is established that the owner of a life estate is

legally entitled to all rental from the property in question during the term of

his or her life. See Guthrie v. Guthrie, 7 A.2d 137, 139 (Pa.Super. 1939).

Mr. Rupert, as life tenant of the real estate, owed Appellant no rental income

either himself or from anyone else who resided on the property.         Hence,

Appellant’s second position on appeal lacks merit.

      We address together Appellant’s third averment, that he was entitled

to waste occasioned by Mr. Rupert’s occupancy of the real estate, and his

fourth contention, that he was entitled to all of Mr. Rupert’s personal

property under the agreement of sale. We observe that it is established that

a claimant against an estate has the burden of proving his claim by direct

and positive evidence.    In re Schleich's Estate, 134 A. 442, 443 (Pa.

1926).

      On the issue of waste, the orphans’ court made two pertinent factual

findings.   First: “Insufficient credible evidence was provided for the fair

market value of the Property at the time of the August 2005 [agreement of

                                     -8-
J-S40015-16



sale,] Mr. Rupert’s death or any other time.” Trial Court Opinion, 6/24/15 at

¶ 10.    Second: “No credible evidence was presented establishing that Mr.

Rupert materially damaged or allowed material damage to the Property, that

the condition of the Property had materially deteriorated after the

[agreement of sale] was signed, or that the market value of the Property

had materially declined as a result of waste from the August 2005 sale until

Mr. Rupert’s death.” Id. at ¶ 29.

        As to the personal property question, the orphans’ court noted: “No

credible evidence was presented as to what personal property Mr. Rupert

owned in August, 2005 and conveyed in the [agreement of sale].” Id. at ¶

13.     It observed that the agreement of sale was a standard one for the

purchase of real estate.      Thus, when referring to personal property, the

agreement’s intent most probably was that Mr. Rupert sold his furniture and

other tangible personal property in his home to Appellant.        In light of the

orphans’ court’s factual findings as to the lack of evidence of waste and the

personalty encompassed by the agreement of sale, it is evident that

Appellant failed to meet his burden of proof on these two claims. No relief is

due.

        Finally, after consideration of the facts, briefs, and applicable law, we

affirm the orphans’ court’s application of the Dead Man’s Rule on the basis of

its June 25, 2015 opinion.

        Order affirmed.

                                       -9-
J-S40015-16



     Judge Mundy did not participate in the consideration or decision of this case.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/18/2016




                                   - 10 -
                                                                                                                                           Circulated 07/27/2016 10:13 AM


                                             Orphan's Court June 24th 2015 DECISION- ORDER---- Appendix A Pg 1




           APPENDIX A Orphan's Court DECISION -ORDER June 24th, 2015                                                                 by John L. Hall, J,


                                                         IN THE COVRT OF" COJ\'fMON PLltt\S
                                                                                                                                                         c
                                                         CHESTER COCNTY, PENNSYLVANIA
                                                             ORPHANS' COURT DIVISION



                                                     ESTATE OF JOHN LESL1E, RUPERT} a/k/a
                                                         JOHNL RUPERT, DECEASED


                                                                                          DECISlON

     II.          Proce                                       Orphan's Court June   za"   2015   DECISION- ORDER---- Appendix A Pg 2


    ~1                                                                                                               ..
    li                    3.       Does the Estate owe Mr. Boardman for rental value of the subject property? ~
    ~!
    l <
    i:                                                                                                        5
    lI                    4.       Does the Estate owe Mr. Boardman for waste to the subject property?



    I11H1.                Findings of Fact. 6

     :I
     I~
                          l.       Decedent John Leslie Rupert, n/k/a John L. Rupert ("Mr, Rupert") died testate on

    JjJannury .l l, 2013,
    1,
    j!                   2.        Prior to his death, Mr. Rupert, and his wife, Nancy Rupert ("M.rs. ltupert"),
    it
    I f owned an improved parcel                of real property located at 137 Mcf'adden Road, Chadds Ford, PA

    ! I (the "Property") as tenants by the entireties.
    i I }.                         Before August 20, 2005, Mr. Rupert informed Mr. Boardman that he was

    11            considering a sale of the Property to pay Mrs. Rupert' s credit card debt.

    II                   4.        On August 20, J(JOS, Mr. Rupert and Mm. Rupert entered into an Agreement of
    .l
    i        I'
             !Sale (''AOS") with Mr. Boardman which sold Mrs. Rupert's interest in the Propertyto Mr.
    i;:
    [ j Boardman and resulted hi the Property being owned by Mr. Ruper! and                    Mr. Boardman as tenants

11''i · ~           .comm~n: 'A    c~odit'.o: .'' f the AOS was that Mr. Rupert could reside on tho P   roperty for the

    i l rest O! his lite. (Estate Exhibit 1.)

/I
'
                         5,       The AOS lists Mr. Rupert and Mrs, Rupert as rhe Seller or Sellers, and Mr.
I Boardman
I                              and Mr. Rupert as the Buyer ot Buyers,
1
I
i.I I
IiI!----~-------
, !4
i I,         This issue pertains to Objections 5, 6 and 7.
'f·         This issue pertains to Objections 3 and 4.
! ·6        These are the. material credible facts found by the court following its review of the evidence
: f presented during the April 8, 20-15 hearing. Any facts described by the court in the Procedural
Pr Ba~kground and Discussion sections of this Order are. incorporated into this Findings of Fact section by
l (elerence,
ii! l                                                               2
j;
I        j

                                                        Brief Page 61
                        Orphan's   Court June   24th 2015 DECISION-ORDER---- Appendix A Pg 3



            6.     At the time of the sale, the Property consisted of an approxi matcly three acre lot

     improved by a dilapidated house i.n which Mr Rupert lived. At that time, Mrs. Rupert lived

     elsewhere.                                                                                          I

            7.     When the AOS was finalized. Mr. Boardmrm resided in a house on an
                                                                                                         I
     approximately three-quarter acre lot at 159 Mcf'adden Road, Chadds Ford, PA, He continues to        I
                                                                                                         l
                                                                                                         i

 reside there. His property is adjacent to the Property.                                                 !
                                                                                                         l
            8.     Mr, Boardman designs radiation monitors and writes software fot                       l:
                                                                                                         }




 microcontrollers and personal computers. At the time of the April 2JH.Shearing, he was                  i
                                                                                                         i
 president of an electronics company and held patents for storing solar energy, He described

 himself                                    Orphan's   Court June 24th 2015    DECISION - ORDER----   Appendix   A Pg 4



         ?            l3,      Written at the end ofparagraph 4(A) of the AOS, describing                                           Orphan's Court June 24th 2015         DECISION -ORDER----      Appendix A Pg S



             .: "Under and subject Io the right of John L. Rupert to live in ihe property for the term of his
             }
             l
             l natural lue." (Estate Exhibit 2.)
             j
             I          19.       On or about October 14, 2005, n deed of correction (''Deed of Correction") was

         .
         I executed by Mr. Rupert m:i Mr. ~oardn.~an and subsequently filed.               (Estate Exhibit~,)      Neither
         I
         I
         j
                 the Deed nor the Deed of Correction defines Mr. Rupert and 1'·1t. Boardman as anything other

         / than "tenants in common." Like the AOS, no fractional ownership interests were indicated in

         j those documems..
         !.
         j              20.       A Realty Transfer Tax Statement of Value (the "RTT Form") was signed by Mr.
         i
         j Boardman and was recorded with the Deed, The RTT Form indicated that a 50% interest in the

     I Property was conveyed.
     I                                      .
                                            (Estate Exhibit 2.)

     I                 :~.I.      In accordance ,vith the A OS, Deed and Deed of Correction, after the property

     l' seulement,             Mt'. Rupert and Mr. Boardman owned the Property as tenants in common each

     I        holding equal shares to it, with Mr. Rupert having the additional right to live on the Property for

     I        the. rest of his life.


     I
     I
                       22.       Al some puint after the AOS settlement, i\·1L Rupert allowed a woman named

     I Hittel Patrice Gimbel (''M.s. Gimbel") and Mrs, Rupert to move residential
     I                                                                      .
                                                                                                    mobile trailers onto

 l(h                               Orphan's Court June 24th 2015     DECISION - ORDER---- Appendix A Pg 6



                    25.     Mr. Rupert's interest in the Property did not prohibit him from allowing Mrs.

             Rupert and Ms. Gimbel to move trailers onto the. Property and reside there.                        i

                    26,     Mr, Boardman was aware of the presence of the trailers and that Mrs. Rupert and     l
             ;:m~::::·:.,:: :::: on the Property, but there was no credible evidence that he sought rent        I
                    27.     There is no credible evidence that Ms, Gimbel's or Mrs, Rupe it's presence on the   [

             Property materially affected Mr. Boardrnau's rights to the Property as a tenant in common.         i
                    28,     Mr. Rupert did not. exclusively possess the Propeny after settlement on             I
             the AOS. ML Boardman bad the ability to access the Property at any time and
                                                                                                                l'
                                                                                                                t
                                                                                                                i
   I.
                                                                                                                I'
, ! :::::i::::::,:::::d::··~::::::·:::n~::~:::~:);:sO:i:I:::::~::::, ':::l;:ropcrty
        !
                                                                                                                I
   !    I
   j as a tenant in common.
   l!j I            29.     No credible evidence was presented establishing that Mr. Rupert materially              j
                                                                                                                    I
   11 damaged or a I lowed material damage lo the Property, that the condition of the       Property had
   ! •

                                                                                                                    I
   I j materially deteriorated after the AOS was signed, or that the market value of the Property had               I
   I!        materially declined as a result of waste from the August 2005 sale until Mr. Rupert's death,
                                                                                                                    Ii
   ll !i            30.     As a tenant in. common..· Mr. Boardman had the abilitv
                                                                                 . and rizht
                                                                                         ~- to                      i

   I    Ii   maintain the Property and make any necessary repairs to it
                                                                                                                    I
        .           31.     After opening the- Estate on January 23, 2013, Mr. Buckky executed and
        l delivc fed a Fiduciary
        I                          Warranty Deed ("Executor's Deed") to the testamentary beneficiaries, Ms,

        I    Gimbel and Mrs. Rupert on Juno 23, 2(114. The Executor's Deed describes Ms. Gimbel and Mrs

        !Rupert as grantees of Mr. Rupert's 50'.l/o share of'tbe Property.
        I
        I
        I
        Ii
         !
        r                                                    6
                                                 Brief Page 65
                                  Orphan's Court June 24th 2015 DECISION- ORDER---- Appendix A Pg 7


                 32.    The Executor's Deed was recorded on July 2L 2014 with the Chester County

    I    Recorder of Deeds.

    j            33.     Ml'. Boardman knew that Mr. Rupert died rm January 11, 2013 but d1ose not lo

    I exercise his option under the AOS to purchase Mr. Rupert's interest in the. Property for $11 .\000
    i

    ! within six months. of Mr. Rupert's death.           Instead, soon after Mr. Rupert's death, Mr. Boardman
    !! began repeated contact with Mr. Buckley in. an effort to convince                 him that Mr. Boardman should

         be provided the entire Property in exthunge ftw Mt. BoaidrnatHlt()pping his waste, rent and

    I personal properly demands.
    l
d
., .
.hv             Discussi                                   Orphan's Court June 24th 2015 DECISION - ORDER---- Appendix A Pg 8




                     The Dead Mau's Rule, also known as the Dead Mans Statute or the. Dead Man's Act,

            "provides an exception to the general rule of competency and disqualifies surviving parties to a

            transaction or event who have an interest adverse lo the decedent from testifying as to matters

        !   which occurred prior to the decedent's death." Estate o/ Kcfsky, 487 Pa. 473~ 475, 409 /\.2d

            1358. l 359 {I 979). This exception applies to HilX matter or Iact occurring prior to the decedent's

i I death,          See Schroeder v. Jacquiss, 861 A .2d 885, 887 (Pa. 2004); se.t also Estate of Petro, 694
it
!·          A.2d 627 (Pa. Super. 1997); Estate ofCecchine, 336 Pa.Super 11 l, 485 A.2d 4$4 (1984).
l
j However, the Dead Man's Rule does not upply to written documents signed by the decedent

II          prior to his/her death. Lark en v.. Metz, 3 98 Pa. Super. 23 5, 2 4 2. 580 A .2 d I I SO, J 15 3 ( 1990),

il                  Three conditions must exist before the surviving party or witness is disqualified under the

11jt Dead         Man's Act: "the deceased must have had an actual rinht or interest in the. matter at issue,
                                                                               -
ii
! i i. e
:
               an interest in the immediate result of the suit; (2) the interest of the witness - .not simply the
;
i testimony - must be adverse; (3) u right of the deceased must have passed to a party of record

            who represents the deccaseds interests."       Id. at 240, 580 A .2d l l 50, J 152, quo ling In Re.
    [
    j Hendrickson's         Estate, 338 Pa. 39, 45, lJO A.2d 143, 146"147 (1957); see also in Re: Rider's

11 Estate, 487 Pa. 3 73, 3 77, 409 A.2d 397, 3 99 (.l 979), The burden of proving the incompetency is
n on the party challenging             competency. Id.

                   There are three exceptions lo the application of this rule: ( 1) an action involving

        surviving partners ot joint promisers: (2) possessory actions in which one of the defendants

        disclaims and pays costs into the court or gives security: and (3) where the controversy over the

        property of the decedent is between parties respectively claiming such property "by devolution

        on the death of the owner." (devtsavtt vel non). This applies to situations in which the decedent's

        property passes by will or intestacy. See Estate of Janoskv, 827 A.2d 512, 516 (Pa.Super. 2003).


                                                                 8

                                                       Brief Page 67
                               Orphan's Court June 24th 2015      DECISION - ORDER---- Appendix A Pg 9


                  Applying the law to the case sub Judice, this court finds that the Dead Man's Statute is

         applicable. Here, Mr. Rupert had an interest and a right in the property per the AOS and the

         Deed. The interest of Mr. Boardman is clearly adverse lo Mr. Rupert. Mr, Boardman seeks

         damages/monies allegedly resulting from Mr. Rupert's actions and Mr. Rupert's rights have

         passed to his Estate, The Estate timely and properly raised the objection to Mr. Boardman's

         resumony.

                                                                                                                --i
                                                                                                                      i
                                                                                                                      !
         Man's Statute is in error and Mr. Boardman were competent to testify, this court finds that Mr.              :
                                                                                                                      j
                                                                                                                      !
                                                                                                                      ;
         Boardman is not credible in any of his testimony which is adverse to the Estate. Consequently,               ;
                                                                                                                      ;
                                                                                                                      :
                                                                                                                      ;
         such error would be harmless. In light of Mr, Boardman 's lack of admissible
                                                                                   -s..
                                                                                        and credible

         evidence, hr:. bas failed to establish and prove hls Claim against the Estate by clear, direct;.
                                                                                                                      II
                                                                      ....



         precise and convincing evidence, Estate of Allen, ABS Pa. 415, 412 A.2d 833 (J 980).
                                                                                                                      !
                                                                                                                      i
                                                                                                                      i
 Ii
 •I
 l
 ;
                  1.     How was the suqjectproperty owned at the time ofMr. Rupert 's death?
                                                                                                                      l
 I
 I                The AOS (Estate Exhibit J) was executed on August 20, 2005 and provided for a transfer

         ofthe Property from John and Nancy Rupert, as Sellers, to John Rupert and. Bryan Boardman, as

         Buyers. The Addendum/Endorsement         to the AOS provided:    (l) Mr. Rupert the right lo live on

         the Property for his life: (2) Buyers (Mr. Rupert and Mr, Boardman) to hold title as tenants in

         common without rights of survivorship and for both parties' interest to become part of their

         individual estates; and (3) Mr, Boardman the right to purchase from Mr. Rupert's estate. his
                                                                                                                      l
     j interest   in the Property for $115,000 within six months following Mr. Rupert's death, 1v1L                   !'
     j                                                                                                                !-

     [Boardman argues that his interest is superior to Mr. Rupert's because he made a "superior                       ii
                                                                                                                      i
     i                                                                                                                !
u                                                                                                                 j
ii
!f
I!                                                         9
                                                                                                                  I
                                                 Brief Page 68
                                     Orphan's Court June 24th 2015              DECISION - ORDER---- Appendix A Pg 10



           l     contribution to the purchase price" and that he purchased Mr. and Mrs, Rupert's entire interest in
           '!
           i     the Property,

           I             The court rejects l\,fr. Boardmans arguments. The credible evidence establishes that

           I     Mrs. Ru pen's half interest in the Property was purchased hy J\1(r. Boardman for an amount which

           I     the parties contemplated would be equal to Mr. Rupert's half interest at his death. Consistent

           l     with the court's conclusion arid contrary to Mr, Boardman' s position, the Deed equally listed
           l
           j     both Mr. Boardman and Mt. Rupert as tenants in common. Where "[tjhe' language of.a deed is

           ! I dear [and] unambiguous
           j!
                                            ], ..   .J the intent   of the grantees must be gleaned solely from Its
           ti
           i( ll lanzuaue
                    v   "'
                           ... , In the absence of fraud.' accident or mistake .t'carol evidence is inadmissible to varv..l
            ! ;~·
       l for
           (



                    limit the scope of a deed's express covenants and the nature and quantity of the interest
       l!
           !i !r conveyec. I must b e ascertume
                                             , d. b,y tIre mstrurnent
                                                           '              ' 1 l·' an· 5 Pa. 4 8(>, 486, 76
       I         A. 2d 191 199 ( 19 >O). Here, there w~s'nn credibl e "'.''.enee of fraud, accident or mistake,

       ,                 Neither the Deed nor Deed ot to1Tet.t1011 specify tho percentages of the. Property owned

                by each tenant in common. Rather, they indicate only that Mr. Rupert and Mr .. Boardman have

                 equal status as tenants in common. This is consistent with the terms of the AOS, In accordance

                 with its 0"''11 terms (AOS, ~26) and contract la\\;, the       :912 A.2d 863, 866 (Pa.Super, 2006). It is presumed that, unless

                · stated otherwise, the ownership interest is equal. The amount of money contribuled by one of

                the owners in the purchase of real property does         1101   dictate the percentage of ownership. Moore
.-~.   l
       }


       l v. Mtller, 910 A.2                                    Orphan's Court June 24th 2015      DECISION- ORDER---- Appendix A Pg 11


              the identical amount he had the option to pay for the entire Property ownership, is consistent

             with a conclusion that he only purchased a half interest in the Property.

                        This court Iinds Mr. Boardmans testimony to the contrary not credible. lf the parties had

             agreed that Mr. Boardmau's interest was superior to Mr. Rupert's then the AOS and Deed would

             have so indicated. They did not. The credible evidence supports the conclusion that Mt.

         ! Boardman purchased Mrs, Rupert' s half of the Property for$ l l .5,000 while Mr, R upert retained
             his half. Mr: Boardmans testimony tliatthb"kty clause In the AOS, which described his option

             to purchase Mr. Rupert's interest at his death, could have included any amount other than

!j       I
         l
             $115,000, like the rest of his self-serving . testimony,. is not aedib.lc:.1.0 . Aceordingly,
                                                                                                       ~, the court has

11 fouud as a fact that ML Boardman purchased Mrs. Rupert's interest in r.be Property and that 1'1r.

l i Boardman               and Mr. Rupert owned the Property as tenants in common in equal shares. Following
~    {




             Mr. Rupert's death, Mr. Boardman dk! not purchase Mr. Rupert's interest, and in accordance

             with Mr. Rupert's will, the Executor properly distributed Mr. Rupert's share to his testamentary

             beneficiaries.



11                 2,       Whatpersonal property. if any, did Mr. Ruper! convey in the Agreement of Sale lo
                                                        Mr. Boardman?
11
                        The Ruperts and J\,1r, Boardman utilized a fill-in·the~blank standard agreement for the
1'! I
I sale of real estate in conveying the Property from the Ru perts to Mr. Boardman
:    I




                                                                                                    and Mr. Rupert
!
!            J$   tenants in common. Paragraph 4 of the real estate AOS provides as follows:

                               4.      FIXTURES & PERSONAL PROPERTY (f~(HJ)

                  ---                 _.   _
                     For the court to believe Mr. Boardman did OQt intend and agroe to pay $1 ! 5,000 for Mr. Rupert'«
             share of the Properly, :ii would have 10 believe that he, accord ing to his own description. turned every
             stone except th is important one in a clause that he had included in tho AOS. (N .T 4i8/J5 at l 4- 15.)


                                                                11


                                                       Brief Page 70
                                Orphan's Court June 241h 2015 DECISION - ORDER---- Appendix A Pg 12


                           (A)      INCLUDED in this sale and purchase price are all existing
                   items permanently installed in the Property free of liens, including plumbing,                            ~
      ;
                   heating, lighting fixtures (including chandeliers and ceiling fans), water
                   treatment systems, pool and spa equipment, garage door openers and

     ,I            transmitters, television antennas, shrubbery, plantings and unponed trees. any
                   remaining heating and cooking fuels stored on the Property a! the lime of
                                                                                                                             I
                                                                                                                             l
                                                                                                                             l
     l             settlement, wall to wall carpeting, window covering hardware, shades and
                   blinds, built-in air conditions, built-in appliances, and the range/oven unless
                   otherwise stated, Also included: ALL PERSONAL PROPERTY OF JOHN
                                                                                                                             I
                   L RUPERT.                                                                                                 !
     I
     !
     i                     (B) LEASED items (not owned by Seller):
     r                     NONE
     i
                           (C) EXCLUDED fixtures and items:
 1,                        TRACTORS, BACKHOE, .EXTRANEOUS OTHER EQUJPMENT,
                           TRAILER
  I                This clause is a. standard real estate agreement "fixture clause."

 L'!
 ! i
 > I
                  Clauses explaining the transfer of personal property that had been arfixed to the
 : I
 I I              real property were included in agreements in former times. Today, fixture
 I\
                  clauses may be included in the section of the agreement that explain which
 !i               personal property, if any, is beingtransferred to the buyer as part of the
!                 transaction. Fixtures, having become part of the real estate, are inducted in the
                  sale unless specifically excluded.
                  l Ladner Pennsylvania Real Estate Law § l 4.04(f) (Ronald M, Friedman, ed.,
                  George T, Bisel Company, Inc. 61ll ed. 2013).

          In addition to this clause, paragraph   26(B) of the AOS represents that Mr, Boardman, as Buyer,

I;
'f
          had inspected ull fixtures and personal property specifically scheduled within the AOS or waived

i ·       the right to do so.

                  In the context of mi A.OS of real estate and the localkm of the phrase "ALL PERSONA.L

          PROPERTY OF JOHN L RUPBRT'l under paragraph 4(a), it is evident to this court that the

          parties were referencing tangible personal property attached to or used       1)1:'l   the real property itself.

          Even if this phrase. were to he considered ambiguous and extraneous evidence were considered,

          there is no credible evidence as to what other personal property was conveyed by Mr. Rupert to



                                                            12


                                                  Brief Page 71
                                     Orphan's Court June 241h 2015 DECISION - ORDER---- Appendix A Pg 13


            I Mr. Boardman beyond that attached to or,     HS   described by AOS ~4(A), "installed In" the
                                                                                                                         j
         i,i   Property. Although the parties included a list pf excluded tangible personal property1 no $UCh list       I
                                                                                                                         l
         I     ofincluded Property was provided, In accordance with the AOS, Mr. Boardman had the right to               !
        / inspect the included personal property _b\lt there fa up credible evidence that lie viewed anythiug            I,


. \ other than the Property. This court declines to construe this phrase to mean all of Mr, Rupert 's

'! personal             property, including the bank accounts and stocks which Mr. Boardman now seeks,

        I      located anywhere in the world \Vith whichhe died seized some nine yeais after th¢ AOS,                    11
    I                                                                                                                I
    Ii-·,             Does the Estate pwe Mr. Bom·dmcmjor rental value ofthe subject property?
    i
                      Mr, Boardman argues he is owed (he rental value of the Property for Mr. Rupert's

               occupancy until Mr, Rupert died. This court finds this claim to be merirless and looks to the

    1 AOS and the Deed, neither of which req uire, nor even mention, rent. Mr, Rupert was a tenant in
    i
j common                with the right to live on the Property for his life, Pursuant to the AOS, (43(h)), Mr.

             Rupert was obligated to p,1y the property taxes but nothing else, If Mr, Rupert was obligated ro

I           pay rent to Mr. Boardman, for hi~ occupancy, or the occupancy of others, the AOS 'would have

         stated as such. This court may not add a        new term    to tht'.AOS,11

                     Mr: Boardma::i' s alleg~tion that ~1r.- Rupert !·~a~ e~~lusi ve possession of the Property
1
i because he was permitted to live there tor the rest ot his Me docs not equate to a duty to pay rent l              I



) Consistent with the court's rejection that Mr. Rupert had exclusive possession of the Property,

        generally. each tenant in common. is deemed to hold an undivided right of possession, allowing


        I!
             See The fork Group, Inc l'. Yorktown Caskets, Inc., 924 A.2d 1234 .. 124 7 (Pa.Super. 2 Q 07)
    (" .. writ!ng cousritutes the agreement between the parties, and its terms and agreements cannot be added
    to or subtracted from b>' parol evidence." (citations omitted) See also Welroth , •. Harvey, 912 A.2d at
    866.


                                                                13

                                                        Brief Page 72
                                Orphan's Court June 24th 2015 DECISION -ORDER----           Appendix A Pg 14


            each to occupy the whole in common with the other tenants in co min on. See Estate of Engel,

            413 Pa. 475, 478, 198 A.2d 505, 507 (1964) (well established that tenants in common "own and

            possess in equal shares an undivided interest in the whole property. ") See gmerally 86 C..J .S.

     l I Tenancy     in Common §§kt        Thai. Mr. Rupert had his right lo possession extended through his

    II
     l I

           lifetime provided him very little rights that he did not otherwise own as a tenant in common.

    i j This additional right might only have provided him a material benefit if, in response to        ~1
    I'
    1 partition action, he had sought to remain on the Property as a life tenant. P<1.R.C:P. l 564. No

           such action was ever instituted. Moreover, outside the context of partition, even ifMr, Rupert

           were deemed to have exclusive possession, such possession was implicitly agreed to by Mr.
    ! .
    l j Boardman,        and neither the A OS. the Deed, the Deed of Correction nor any credible evidence
!i .
l I supports        a duty by Mr. Rupert to pay rent. Consequently, rent cannot    Jl                               Orphan's Court June 241h 2015        DECISION -ORDER----      Appendix A Pg 15



                                                                                                                        l'
                                                                                                                        1

    j   evidence that Mr. Rupert commincd waste as to the Property; See Morris v. Knight, 14 Pa.Super,

    l   324 (t 900). All of Mr. Boardman's testimony on this issue was excluded by rhe Dead I\ bn's         1           1
     II Statute and   even   if permitted, was not credible.
                                                                                                                        i!
    I          The only credible evidence as to the market value of the Property in 2005 is the fact that               I
    j Mr. Boardman       purchased Mrs. Rupert's interest in the Property for $115,000         and agreed to pay,        ·

' I if    he chose to purchase. an add itional    s l I 5, 000 for Mr. Rupert' s in terest after Mr. R upert' s         I
    f   death, There was no evidence. oth~r than .!\·1r. Boardman's .t,i~dm.iislbl~ N1d :sdf serving                .   ill
it                                                      .               .                           .
!I      testimony, establishing the condition of the. Property in 2005, Furthermore, us a tenant in                     !
ii                                                                                                      .               11·
                                                                                                                        j

l l ('.Omn101\, "Mr. Boardman had as much tight as Mr, Rupert to maintain and make repairs ti"> £he
H
! i Property. Generally, co-tenants in connnon have a ·right and au equal duty to make repairs to the                    I
1
        common property. See generally 86 CJ.S. Tenancy in Common §86, There is 110 evidence that
                                                                                                                         i:_i,




i                                                                                                                        :

        Mr. Rupert ever denied his neighbor. Mr. Boardman.eccess rothe Property. Indeed Mr.
    I                                                                            .              .       .
        Boardman often entered onto the Property. Consequently, the allegation Uw1 Mr, Rupert owed                       !



        money to Mr. Boardman for waste fa unproven.                                                                     I
u
ti!t
    I
                                                                                                                         l
                                                                                                                         j
!I
i.
I




                                                               15

                                                   Brief Page 74
                                                    Orphan's                  Court June 24th 2015   DECISION - ORDER ---- Appendix A Pg 16

            I>
            l   l
            di j                                                                            ORDER
         : f


        j: !
        : I
                I          A ND NOW, this 24tb day of June, 2015, following consideration of the evidence
        !       I

        iitI adduced        during the April 8, 2015 hearing, it is hereby ORDERED and DECREED that the

        I!          Claim and Objections are DENIED and OVERRULED us merirless, the Petition for

        fI          Accounting is DENI ED as moot 12 and the Motion is GRANTED. 13


        iql                                                                                  BY THE COURT:



        I!
        !,
    !!
    i:
    q
    I!
    : f
    ;t                                                                                                                                  .
                                                                                                                                        \.C



~
    l                        " -~_._,N,_JJ•J~IH--.HH••••••••·~---,....,.....,.,...

                 12
I            The parties agreed that the Estate could file the informal Account to which .M.r. Boardman could
j   tile his Objections,
l i~         The court is kH with the distinct impression that Mr. Boardman has been contemplating and
   . 27'14.



    I
    '

I
!
l
j
i
I
i                                                                                            16
i

                                                                                     Brief Page 75
                                                                                         Circulated 07/27/2016 10:13 AM
                      Orphan's Court October 28, 2015 MEMORANDUM OPINION----                         Appendix C Pg 1



       APPENDIX C - Orphan's Court October 28, 2015 MEMORANDUM OPINION



                              IN TIIR COlJl{T OF COMMON PLl~AS
                              CIIESTIW. COUNTY, Pl~NNSYLVANIA
                                  Ol{PIIANS' COlJRT DIVISION

                                        RSTATJ'l: NO. 1513-0131

                           Ji:STATti: OF .JOHN LESLIE nUPP:RT, n/1783 A.2d 296, 297 (Pa. Super. 200 I), appeal denied,

    568 Pa. 23, 797 A.2d 915 (2002).     The trial court is "free lo reject even uncontradicted

    evidence that it finds lacking in credibility."   Boro Construction, Inc. v. Ridley School District,

    992 A.2d 208, 218 n.16 (Pa.Cmwlth. 20 I 0), citing D 'Emilto v. Boord of Supervisors of the

    Township ofBensalem,      157 Pa.Cmwlth, 64, 628 A.2d 1230 ( 1993).

            In any event, as explained in the Decision, the amount of money contributed by one of

    the owners in the purchase of' real estate does not dictate the percentage of ownership.          It is

presumed that, unless stated otherwise, the ownership interest is equal. Moore v. Miller, 910

A.2d 704, 708 (Pa. Super. 2006). Contrary lo Mr. Boardrnan's proffered legal theory, this is

the law which controls this issue. The credible evidence did not rebut the presumption

described within Moore,




                                                Alleged Ir.nor No. 2

           "2.     Waste of Properly. The court found Mr. Rupert's estate is not liable for waste of

                   the property.   In this finding the court erred."




4
         Although Mr. Boardman hedged 011 the purchase amount, he did not .it that time deny he had
the option clause included in the AOS. Even if the $1 I 5,000 figure were random ly picked, as
unpersuasivcly implied hy Mr. Boardman, the balance of I hat clause also supports the court's conclusion
of equal ownership. When he inserted the clause in the J\OS, Mr. Boardman chose not to define Mr.
Rupert's interest as any less than his own, and specified that each of them held as tenants in common
with their interests eventually flowing to their individual estates.

                                                      4

                                            Brief Page 81
                         Orphan's Court October 28, 2015 MEMORANDUM OPINION---- Appendix C Pg 5


            As described within the Decision, Mr. Boardman did not carry his burden of proving

that the Estate owes him damages for waste.           When purchased by Mr. Boardman, the house

located on the Property was dilapidated and in poor condition (N.T. 4/8/15, at 87-88).          At the

time of the purchase, Mr. Rupert, the Property occupant, was so physically disablcd5 that it was

very difficult for him to walk, he was unable to shop and he was unemployed.            (N.T. 4/8/15, al

52-53.) In fact, Mr. Boardman did not think Mr. Rupert had long to live. (N.T. 4/8/15, at 22.)

A Iler the purchase, as a co-tenant in common, Mr. Boardman held an equal right of possession

lo the Property, Estate ofEngel, 413 Pa. 4 75, 478, 198 A.2d 505, 507 (1964 ), as well as an

equal right and duty to make repairs to it. 86 C ..1.S. Tenancy in Common §86. No credible

evidence was presented that Mr. Rupert ever denied Mr. Boardman access to the Property and

in foci Mr. Boardman, as an adjacent landowner and purported friend or Mr. Rupert, often

entered onto the Property and had continuous opportunities to observe, inspect and repair the

house.      No credible evidence was offered that the parties ever discussed how repairs and

maintenance for the Property would be shared. Mr. Boardmau's decision to wait until after Mr.

Rupert's death to claim that Mr. Rupert alone was obligated to repair the Property is legally

unsupportable, and further appears, on its face, to be unconscionable.

            In any event, Mr. Boardman's testimony in opposition lo the Estate was properly

excluded by the court pursuant to the Dead Man 's Statute and even if admitted, was not

credible.     Consequently, there was   110   credible evidence that waste occurred, that Mr. Rupert

was responsible alone to avoid waste, or what damages should be awarded even            if waste were

proven.      Mr. Boardman "s invocation of partition Jaw is equally unpersuasive.     Mr. Boardman

never instituted a partition net ion against Mr. Rupert. Mr. Boardman cannot now claim the

npplication of partition law remedies in this account proceeding.        The use of a master for

          Mr. Boardman described him as "crippled." (N.T. '1/X/15, at 52.)

                                                      5


                                               Brief Page 82
                          Orphan's Court October 28, 2015 MEMORANDUM OPINION---- Appendix C Pg 6



 example, is a partition, not an account adjudication          procedure.   Mr. Boardman never requested

 a master and therefore waived that right, even if it existed.



                                                   Alleged Ji:rrn,· No. J

           "3.     Rent   or Property.     The court found Mr. Rupert's estate is not liable for rental

                   value ofthe property during co-ownership            with Mr. Boardman.       In this finding

                  the court erred."

           Mr. Boardmans claim for rent against the Estate is unpersuasive               for a number of

reasons.     Fundamentally,    there is no record evidence that Mr, Boardman             and Mr. Rupert ever

agreed that Mr. Rupert would pay rent. In fact, the record evidence,                 as described within the

AOS and Property deed, (Estate Exhibit 2), implies that the parties contemplated                  the right of

Mr. Rupert to live on his Property without payment of rent. Mr. Rupert's only agreed upon

ongoing monetary requirement             was lo pay the Property taxes (Estate Exhibit l, p, 2).

furthermore,     like Mr. Boardmau's        waste argument, his exclusive possession         argument rests on

partition law. Even if exclusive possession were proven, which it was not, this is not a partition

action. As previously staled, Mr, Boardmau's            post-hearing    suggestion     that a partition master

should have been appointed is similarly without merit or waived,

           Mr. Boardman and Mr. Rupert were co-tenants,           deemed to each hold an undivided right

of possession in the Property.        Each had a right to occupy the whole in common with the other.

Estate of Engle, 41 J Pa. al 478, 198 /\.2d al 507. That Mr. Rupert was provided the right to

live on the Properly for his lifetime, did not exclude Mr. Boardman             from sharing occupancy.

No evidence was presented, credible or not, which even suggested Mr. Boardman had a desire

to occupy the Property, including that part of the Property eventually occupied by Mrs. Rupert



                                                        6
                                               Brief Page 83
                         Orphan's Court October 28, 2015 MEMORANDUM OPINION---- Appendix C Pg 7


and I littel Patrice Gimbel ("Ms. Gimbel"}. Although Mr. Boardman knew that Mrs. Rupert

and Ms. Gimbel resided on the Property to care for Mr. Rupert, there is no record evidence that

Mr. Boardman ever sought to eject them or ask them to pay rent. Indeed, Mr. Boardman

declared at the hearing that they do not owe him rent (N.T. 4/8/15,              at 26). Furthermore, the law

docs not prevent a property owner in need of care from inviting guests to live with and care for

him.

        Ulrimutcly, there are no credible facts of record to support Mr. Boardrnarr's claim of

rent. His many allegations of fact dehors the n.zcord within his Statement cannot change that

circumstance.     The AOS required Mr. Rupert to pay only taxes during his occupancy. No

written evidence of a lease or other requirement to pay rent was presented.                No evidence was

presented that Mr. Rupert required or collected rent from Mrs. Rupert or Ms. Gimbel. No

evidence was presented establishing rent damages, as apparently acknowledged by Mr.

Boardman.       (See Statement, p.   16.) Consequently, the court did not err when it refused to

award Mr. Boardman rental damages.



                                           Alleged   Et·1·01·   No. 4

       "4.        Personal Property,    The court found Mr. Rupert's estate is not liable to Mr.

                  Boardman for Mr. Rupert's personal property.              In this finding the court erred."

       No error was caused by the court when it determined that the personal property included

in the AOS consisted of personal property attached to or used on the Property itself. On this

issue, Mr. Boardmnu's testimony,        including his testimony         that Mr. Rupert intended to provide

him with all of his personal property anywhere in the world due to              Mr.   Rupert's "sentiment




                                                     7



                                           Brief Page 84
                            Orphan's Court October 28, 2015 MEMORANDUM OPINION---- Appendix C Pg 8


     towards and friendship with" him, was excluded by the court, and even if considered, was not

     credible.

             Mr. Bonrdmau's lack     or credibility    on this issue is disturbingly apparent. For example,

     Mr. Boardman outrageously suggests in his Statement (p. 20) that the personal property he

    purchased from Mr. Rupert included 50% of the $115,000 (or $57,500) consideration lhnt Mr.

     Boardman paid at settlement. Essentially, Mr. Boardman suggests that he continues to own

    half of the money he paid to the Rupcrts,         nut the logical conclusion or this suggestion is that

    the $57 ,500 in personal property he allegedly purchased from Mr. Rupert at the execution of

    the /\OS did not even exist at that lime among Mr. Rupert's assets. Instead, at the time the /\OS

    was executed in August, 2005, the money was Mr. Boardmnu's personal property, or that of his

    lending institution. Second, there was no credible evidence presented that Mr. Rupert even

    received $57,500 from the transaction.       Mrs. Rupert could well have received all of the

    consideration.   Third, even if Mr. Rupert received $57,500        or the $115,000   purchase price, it

    makes no sense that Mr. Rupert would have contracted to give it back to Mr. Boardman via the

    fixtures and personal property clause of the AOS. If he did, Mr, Rupert, in effect, would have

    become a bailee of the $57,500, holding it for Mr. Boardman and without authority to use it.

    Fourth, if the parties had actually intended in the AOS for Mr. Boardman to buy back his own

$57,500 as part of Mr. Rupert's "personal properly", they would simply have listed the total

sales price as $57,500, rather than $1 l 5,000, and paid half of the taxes. This argument is really

beyond the pale and says much about Mr. Boardman. ''

           Further, Mr. Boardman alternatively acknowledges that he did not even know what Mr.

Rupert's personal properly consisted         or: other than   that which Mr. Boardman had observed on

the Property itself. His ongoing post-hearing suggestion of a master, in this instance to
6
           It also supports the bad faith referenced in footnote 2.

                                                         8



                                                 Brief Page 85
                      Orphan's Court October 28, 2015 MEMORANDUM OPINION ----Appendix                        C Pg 9


determine the existence of such other personal property, confirms this lack of knowledge.

(Statement,   p. 20.) Certainly the only personal property that Mr. Boardman purportedly

inspected, pursuant to paragraph 26(B) of the AOS, was on the Property.

        Additionally, as described within the Decision, the only examples of "fixtures and

personal property," described within paragraph 4 of the AOS, were tangible personal properly

attached to or used on the Properly. Contrary to Mr. Bourdrnau's representation within his
                                                                                7
Statement, those items include personal property which arc not fixtures.            Paragraph 4(/\) of the

AOS includes "pool and spa equipment", for example, which could include removable pool

covers, skimmers and the like, while garage door "transmitters" are normally portable devices

carried within motor vehicles garaged on the subject real estate. The Pennsylvania Supreme

Court has specifically defined "chandeliers" as personal property which, even when attached to

a dwelling, arc not fixtures. Holthouse v, Rynd, 155 Pa. 43, 25 A. 760 ( I 893); Vaughen v.

Haldeman, 33 Pa. 522 ( 1859). Tellingly, when Mr. Boardman and Mr. Rupert listed items to

be excluded under the fixtures and personal property clause, they only included personal

property, not fixtures, used on the Property, i.e. "tractors, backhoe, extraneous other equipment,

trailer." (Estate Exhibit   I, p. 2, il4(C)).

        Finally, even if the court erred, the error is harmless.    Mr. Boardman foiled to prove

what other personal property Mr, Rupert owned at the lime the AOS was executed.               Like his

failure to prove damages related to waste and rent, the record is void of credible evidence

defining the type and value of personal property owned in 2005 by Mr. Rupert which was not

attached to or used on the Property. As previously described, Mr. Boardman appears to

concede this deficiency.


         Pixtures are usua 1 ly defined as items pennaneutly a nixed to and which have become pnrl of the
real estate. Clay/on v. Lienhard, 312 Pa. 433, 1135-1\J 7, 167 /\. 321, 322 ( 1933).
                                                    9



                                            Brief Page 86
                         Orphan's Court October 28, 2015 MEMORANDUM OPINION ---- Appendix C Pg 10


                                              Alleged E1Tor Number S

         "5.       Dead Man's Statute.      The court found that Rupert estate's motion to apply the

                  Dead Man's Statute is carried.      In this finding the court erred."

         The only issue concerning the Dead Man's Statute that was preserved on appeal by Mr.

Boardman was that of waiver by the Estate, caused by the Estate 's counsel cross examination

of Mr. Boardman at the April 8, 2015 hearing.          Mr. Boardman ignores the fact that counsel for

the Estate raised and preserved the issue of the Dead Man's Statute in the Estate's February 25,

20 I 5 Motion in Limine ("Motion").         At the April 8, 2015 hearing, the Estate continued to assert

the Statute.    In response, this court deferred ruling on the Motion, thereby compelling the

Estate's attorney, properly, to cross examine Mr. Boardman in case the Motion were denied.

There is no waiver     or the   Dead Man's Statute where the trial judge "expressly reserved the

right to pass on the questions legitimately arising under the objection when he came to the final

decision of the case ....    " DeSilver 's Estate, 32 Pa. Super. 174 ( l 906). Consequently, this

court correctly found that "[tjhe Estate timely and properly raised the objection to Mr.

Boardmau's testimony."          (Decision at p. 9.)

        Additionally, no prejudice to Mr. Boardman resulted from the Estate's cross

examination.     Mr. Boardman       also had the opportunity lo testify fully in his own direct

testimony.     When the court eventually applied the Dead Man's Statute, it excluded all material

answers, whether provided on direct or cross, which were in violation          of the Statute.    Lastly, as

previously described, even if the Dead Man's Statute is inapplicable and Mr. Boardman's

testimony considered by the court, he was simply not credible in opposing the interests of Mr.

Rupert and his Estate.      Much of his testimony was self-serving, improbable and unsupported by

the written documentation.



                                                      10


                                                Brief Page 87
                           Orphan's Court October 28, 2015 MEMORANDUM OPINION----   Appendix C Pg 11




                                               Conclusion

        Accordingly, it is respectfully suggested that the Order be affirmed.



                                                 l3Y THE COURT:



__   _,(:.,e_)c"'"'t,obcr
                       21!..,_Jfil,i     _
                     Date


                                                                                                                   ·,
                                                                                          ,;.,·.
                                                                                          I'..)
                                                                                                    c:»              '
                                                                                                    :·J";        :1
                                                                                                    ;7;            •

                                                                                                    '"~'-
                                                                                                    ,"~-;. I
                                                                                                                 ..
                                                                                                    :.t1( ....
                                                                                                   {"")-;
                                                                                                   c;.·J ..
                                                                                                                 :
                                                                                                   !;:;     :i .
                                                                                                   ---, ..
                                                                                                   ......    J



                                                                                                   -